Citation Nr: 1616839	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1952 to March 1956, and from May 1966 to May 1972.  He died in June 2011, and the Appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.

In April 2015, the Board remanded this issue for further evidentiary development.  After completing the requested evidentiary development, the RO issued a supplemental statement of the case (SSOC) in July 2015.  

The case has now returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The Veteran died in June 2011; the certificate of death listed the immediate cause of death as pneumonia.

2.  At the time of his death, the Veteran was not service-connected for any disabilities.

3.  The Veteran's pneumonia is not shown to have manifested in service or within one year of service, or to be otherwise related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a September 2011 letter, the RO notified the Appellant of the evidence needed to substantiate the claim for entitlement to service connection for the cause of the Veteran's death.  The RO wrote, that to establish entitlement to the benefit sought, the evidence must show that the Veteran died from a service-connected disease or injury.  The RO also notified the Appellant that the Veteran was not service-connected for any disease or disability at the time of death and described the requirements for a DIC claim based on a non-service connected disease or injury.  Accordingly, the notice requirements of the VCAA have been met in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's April 2015 remand instructions, VA sent a letter requesting the Appellant to identify specific medical records referenced in January 2013 correspondence from the Appellant which she planned to submit.  VA had also requested that the Appellant sign an authorization form so that it could obtain medical records from Veteran's Memorial Hospital Manila.  The Appellant responded with correspondence dated May 2015, indicating that she no longer had any more documents in her possession to submit.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street").  In correspondence dated June 2015, the Appellant indicated that the only other documents she could possibly provide were her husband's private medical documents, but she wasn't sure if her husband's doctor was still alive.  In a September 2015 response to the SSOC, the Appellant requested that her case be adjudicated since she was unable to locate any other records.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's April 2015 remand instructions.  Additionally, the RO has substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Lay statements of the Appellant have also been associated with the record and have been reviewed.

With regard to obtaining a medical opinion, the Board finds no lay or medical evidence of chronic respiratory disability in service, persistent or recurrent respiratory symptoms since service, or an in-service event which caused or contributed to the Veteran's death.  As such, there is no reasonable possibility that obtaining medical opinion would help substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Appellant does not specifically contend that the Veteran's death was caused by any disability or injury incurred in service.  However, because the Appellant submitted a claim for DIC benefits, the Board must consider whether any injury or disability incurred in service caused the Veteran's death.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was incurred in service, the laws and regulations generally applicable to compensation for service connected disabilities apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, if the disease is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the Veteran to die). Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In this case, the Veteran died in June 2011.  The death certificate indicated that the immediate cause of death was pneumonia.  There were no other causes listed.  The Veteran was not service-connected for any disability at the time of his death, and the Appellant did not assert any service related cause of death, or any cause of death for that matter.  As such, the Board has considered whether pneumonia (or any other chronic respiratory disorder) is a service-connected disease.  For the reasons that follow, the Board finds that service connection for cause of the Veteran's death is unwarranted.

A review of the Veteran's service treatment records showed no diagnosis, treatment, or complaints of pneumonia or chronic respiratory disorder.  On his November 1971 retirement physical examination, the Veteran denied a history of symptoms such as chronic or frequency colds, tuberculosis, asthma, shortness of breath and chronic cough.  A chest x-ray examination was interpreted as being within normal limits (WNL), and he was given a normal clinic evaluation for the lungs and chest.  

Moreover, besides the Veteran's death certificate, the record does not contain any evidence of the Veteran being diagnosed with or treated for pneumonia (or any other chronic respiratory disorder).  The only other relevant medical record in the file is a June 2011 letter from St. Elizabeth Hospital, indicating that the Veteran was dead upon arrival.  There was a note at the bottom of the document that it should not be used for "Medico-Legal" cases.  There was no mention of the Veteran's cause of death on the record.

Similarly, the lay statements submitted in support of the Appellant's claim does not provide any evidence that the Veteran died from a disease or injury that was incurred in service.  In fact, the statements did not state any reason for the Veteran's cause of death.  The Appellant's July 2011 claim did not identify any disability or injury that may have caused the Veteran's death.  In October 2011, the Appellant submitted the June 2011 medical record referenced above, along with a statement describing her marital status with the Veteran.  There was no mention of any cause of death.  Similarly, the Veteran's November 2012 Notice of Disagreement and September 2012 request for reconsideration of the RO's decision made no reference to any cause of the death of the Veteran.  The Appellant's January 2013 correspondence mentioned that she had medical records that she would send, but as was noted earlier, the Appellant did not identify or provide those documents.  In May 2015 and June 2015 correspondence, the Appellant again stated she would attempt to locate medical records.  However, in her September 2015 response to the SSOC, the Appellant stated that she was unable to locate those records and the appeal should proceed for adjudication.  The Board is required to assess the persuasiveness, credibility, and probative value of the evidence submitted.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In this case, the Appellant's lay statements offer no probative value towards the issue of whether any particular service-related disease or injury caused or contributed to the Veteran's death.

In sum, with the exception of the Veteran's death certificate which noted that the cause of death was pneumonia, the record does not reflect that the Veteran had any disease or injury after leaving service.  Furthermore, a review of the Veteran's service treatment records showed no indication that the Veteran ever complained of, was diagnosed with, or was treated for pneumonia (or chronic respiratory disorder).  In fact, there was no evidence of the Veteran ever having had pneumonia, except on his death certificate, which alone is insufficient to establish service connection.  The lay statements submitted by the Appellant made no mention that any other disease or injury that was related to service caused or contributed to the Veteran's death, and are therefore not probative.  The Board acknowledges that the Veteran appears to have had service in the Republic of Vietnam during the Vietnam Era, but the record does not show that any disease or disability presumed due to herbicide exposure caused or contributed to the Veteran's death.  See generally 38 U.S.C.A. § 1116.  Accordingly, the Board finds that the preponderance of the evidence weighs against a finding of service connection for the cause of the Veteran's death.
(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


